Citation Nr: 0522240	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, claimed 
as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Roanoke, Virginia.  The veteran moved 
during the pendency of this appeal and jurisdiction of her 
claims file comes to the Board from the RO located in St. 
Petersburg, Florida.  She voiced disagreement with the denial 
of service connection for hypertension and associated 
headaches in August 2003 and a statement of the case was 
issued in October 2003.  The veteran perfected her appeal the 
following month.  


REMAND

In her November 2003 substantive appeal, the veteran 
requested a hearing at the Central Office of VA before a 
Veterans Law Judge (VLJ), also known as a Member of the 
Board.  Thereafter, the veteran moved and has requested that 
a hearing before an VLJ be scheduled at the RO.  See July 
2005 correspondence.  This type of hearing often is referred 
to as a Travel Board hearing.  Therefore, a remand is in 
order so that the veteran may be afforded an opportunity to 
report for her requested hearing.  See 38 C.F.R. §§ 20.702, 
20.704 (2004).

Accordingly, this case hereby is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC, for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify her and her representative of the 
date, time, and location of the hearing.  
If, for whatever reason, she decides that 
she no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if she fails to 
report for the scheduled hearing, this 
also should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




